internal_revenue_service department of the treasury number release date index number washington dc person to contact lynne camillo telephone number refer reply to cc te_ge eoeg et2-plr-129604-00 date date legend board agency district state city this is in response to a request for a ruling concerning whether amounts received by nurses with respect to services performed for the board are subject_to taxes under the federal_insurance_contributions_act fica the agency is a non-profit private duty nursing agency providing nursing care and services to a variety of clients the agency currently has a contract with the board to provide several nurses to schools in the district these nurses work a set schedule each day at various schools in the district throughout the school year and provide health services to the students attending these schools the schools in the district are members of the state retirement_system under the contract between the agency and the board the agency is solely responsible for the payment of wages to the nurses the payment of all worker’s compensation_unemployment compensation medicare retirement or any other_benefits which may accrue to the nurses the board has the right to designate from time to time the particular subject matter or projects for the agency’s services as part of its services the agency monitors the work of the nurses and provides documentation relating to the nurses’ services as requested by the board supervisor the board assists in monitoring the performance of the nurses and provides and pays for all supplies used by the nurses in the provision of nursing services for the board plr-129604-00 the agency periodically submits invoices to the board for the nurses’ services and the board is required to pay such invoices within ten working days of receipt the work schedule and supervision for the nurses performing services is the shared responsibility of their direct supervisor at the agency and the board’s director of development student and community services fica_taxes are composed of the old-age survivors and disability insurance oasdi taxes imposed under internal_revenue_code code sec_3101 and sec_3111 also known as social_security_taxes and the hospital_insurance_tax imposed by sec_3101 and sec_3111 also known as medicare taxes in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment in order to determine whether the remuneration paid to the nurses is subject_to fica_taxes it is first necessary to determine which of the two entities the agency or the board is the common_law employer of the nurses under the employment_tax regulations a common_law employment relationship generally exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the worker but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so see employment_tax regs sec_31 d - c the analysis of whether an employment relationship exists typically arises in the context of determining whether an individual is an employee or an independent_contractor however the determination of which of two potential employers is treated as the employer for employment_tax purposes is made using the same standard 332_us_126 89_tc_225 aff’d 862_f2d_751 9th cir sec_4 of revproc_2001_3 2001_1_irb_111 states that the service will not make determinations as to which of two entities under common_law rules applicable in determining the employer-employee relationship is the employer when one entity is treating the worker as an employee thus we are unable to make a determination as to whether the agency or the board is the common_law employer with respect to the nurses however the agency and the board have both represented that the nurses are employees of the board under the common_law rules insofar as the board is the entity that has the right to control and direct the nurses not only as to the result to be accomplished by the work but also as to the details and means by which plr-129604-00 that result it accomplished accordingly our analysis and conclusions are based on the assumption that the board is the common_law employer of the nurses under code sec_3401 the term employer_generally means the person for whom an individual performs any service of whatever nature as the employee of such person under code sec_3401 however if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer means the person having control of the payment of such wages see employment_tax reg sec_31_3401_d_-1 which provides that the term employer means the person having legal control of the payment of the wages thus a person other than the common_law employer will be treated as an employer for employment_tax purposes if the common_law employer does not have control of the payment of the wages and the third party has control of the payment of the wages under code sec_3401 the person having control of the payment of wages is responsible for income_tax_withholding generally even though that person is not the common_law employer for purposes of code sec_3401 which defines wages for purposes of income_tax_withholding code sec_3401 also provides various exceptions to the term wages that depend on the nature of the employer as a result the determination of whether remuneration is wages under code sec_3401 is made on the basis of the common_law employer even if another party is the employer under code sec_3401 the fica provisions contain no definition of employer similar to the definition contained in code sec_3401 however 419_us_43 holds that a person who is an employer under code sec_3401 is also an employer for purposes of fica withholding under code sec_3102 circuit courts have applied the otte holding to conclude that the person having control of the payment of the wages is also the employer for purposes of code sec_3111 which imposes fica excise_tax on employers see eg in re armadillo corp 561_f2d_1382 10th cir otte dealt with the trustee in bankruptcy of a bankrupt employer and the tax_liability attributable to wages paid_by the trustee for services performed for the bankrupt employer the trustee argued that the payments made by the trustee were not wages under code sec_3401 the supreme court rejected those arguments and noted that the payments were for services performed for the former employer it stated that the fact that the services were performed for the bankrupt rather than for the trustee and the fact that the payments were made after the employment relationship terminated did not convert the remuneration into something other than wages otte also held that the payments were fica wages even though the employment relationship between the bankrupt and the employee no longer existed at the time of payment and that the trustee was responsible for withholding the employee’s share of fica in extending statutory employer status to fica otte did not explicitly address whether plr-129604-00 fica wages are determined with respect to the common_law employer rather than the sec_3401 employer it thus inherently applied the sec_3401 definition of employer for fica purposes in a manner analogous to its application_for purposes of income_tax_withholding therefore because sec_3401 employer status does not apply in determining wages for purposes of income_tax_withholding it should not apply in determining wages for fica or futa purposes under code sec_3121 and sec_3306 respectively control of the payment of the wages means legal control of the funds used to pay the wages see 317_f2d_681 9th cir employment_tax regulations sec_31_3401_d_-1 in three-party arrangements like the one in the instant case if the sec_3401 employer is obligated to pay the common_law employer’s employees regardless of whether the common_law employer advances funds to the sec_3401 employer or whether the common_law employer subsequently reimburses it the sec_3401 employer is in control of the payment of the wages conversely if the sec_3401’s payment of the common_law employer’s employees is contingent on or proximately related to the common_law employer’s transfer of funds to the sec_3401 employer the common_law employer is in control of the payment of the wages although the board is the common_law employer of the nurses the contract between the board and the agency provides that the agency is responsible for the payment of the nurses’ wages you have represented that the agency is obligated to pay wages to the nurses assigned to schools within the district regardless of whether the board advances funds to the agency or whether the board subsequently reimburses it accordingly the agency has legal control of the payment of wages and is therefore responsible for withholding and paying employment_taxes with respect to the nurses pursuant to sec_3401 sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly- owned instrumentality of any one or more of the foregoing however under code sec_3121 the exception from employment does not apply to services included under an agreement entered into pursuant to sec_218 of the social_security act in the event that the services performed by the employees are not included under a sec_218 agreement code sec_3121 provides that the exception from employment shall not apply to services performed by an employee of a state political_subdivision or wholly owned instrumentality thereof by an individual who is not a member of the retirement_system of such state political_subdivision or wholly owned instrumentality see sec_31_3121_b_7_-2 of the employment_tax regulations if the employees are qualified participants in a retirement_system of the employer within plr-129604-00 the meaning of the regulations and therefore exempt under code sec_3121 from the taxes imposed under the fica they may nevertheless be subject_to the medicare portion of the fica_taxes under code sec_3121 of the code all state_or_local_government employee hired after date are subject_to the medicare portion of the fica_taxes regardless of membership in a retirement_system provided by the employer the following six factors are considered in determining whether an organization is a wholly-owned instrumentality of a state whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization are vested in public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses see revrul_57_128 1957_1_cb_311 the board consists of five members who are publicly elected city officials serving two year terms the board is responsible for establishing policy and monitoring activities of the district the district is a public school district in state functioning under charter of the state department of education the board and the district are governed by state statute and the policies of the state board_of education the state provides most of the funding for the district with the remaining funds consisting of revenue from local property taxes and a small percentage from federal sources solely on the basis of the information submitted we rule that the board is a wholly- owned instrumentality of city which is a political_subdivision of state therefore the services performed by the board’s employees who are qualified participants in a retirement_system within the meaning of sec_3121 are excluded from employment accordingly the board is not subject_to the oasdi taxes under sec_3111 with respect to wages paid to qualified participants in a retirement_system similarly such qualified participants are not subject_to oasdi taxes under sec_3101 finally the agency as the sec_3401 employer is under no obligation to withhold and pay oasdi taxes with respect to wages paid to nurses who perform services for the board no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code the above analysis is based on the assumption that the taxpayer is not covered by a sec_218 agreement no opinion is expressed on whether the continuing-employment exception to the medicare portion of the fica tax provided by code sec_3121 applies to any employee of the taxpayer no opinion is expressed on whether the taxpayer’s retirement_plan plr-129604-00 constitutes a retirement_system within the meaning of code sec_3121 this ruling is directed only to the taxpayer which requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
